69 So. 3d 1037 (2011)
James A. KOEPPELLE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-875.
District Court of Appeal of Florida, Fifth District.
September 16, 2011.
James A. Koeppelle, Crawfordville, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in Case No. 09-001929-CFMA, in the Circuit Court in and for Hernando County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
GRANT PETITION FOR BELATED APPEAL.
ORFINGER, C.J., TORPY and JACOBUS, JJ., concur.